NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                        File Name: 14a0852n.06

                                    No. 13-5776                     FILED
                                                                  Nov 13, 2014
                      UNITED STATES COURT OF APPEALS         DEBORAH S. HUNT, Clerk
                           FOR THE SIXTH CIRCUIT

CASEY WILLIAM HYLAND;                   )
GRAHAM PULLEN,                          )
                                        )
       Plaintiffs,                      )
                                        )   ON APPEAL FROM THE UNITED
and                                     )   STATES DISTRICT COURT FOR
                                        )   THE WESTERN DISTRICT OF
CHRISTOPHER R. BURNETTE;                )   KENTUCKY
MYSTIC BURNETTE,                        )
                                        )
       Plaintiffs-Appellants,           )
                                        )   M E M O R A N D U M OPINION
v.                                      )
                                        )
HOMESERVICES OF AMERICA, INC.;          )
HOMESERVICES OF KENTUCKY, INC; )
SEMONIN REALTORS;                       )
RECTOR-HAYDEN REALTORS;                 )
RE/MAX INTERNATIONAL, INC.;             )
CENTURY 21 REAL ESTATE CORP.;           )
COLDWELL BANKER REAL ESTATE             )
CORP.; COLDWELL BANKER                  )
MCMAHAN COMPANY; RE/MAX;                )
CENTURY 21 REAL ESTATE LLC, fka         )
Century 21 Real Estate Corporation;     )
ALLIANCE REAL ESTATE SERVICES,          )
LLC, dba RE/MAX Alliance; PROPERTIES )
EAST, INC., dba Re/Max Properties East; )
REALOGY CORPORATION; RE/MAX             )
OF KENTUCY/TENNESSEE, INC.,             )
                                        )
       Defendants-Appellees.            )



BEFORE: COLE, Chief Judge; NORRIS and GIBBONS, Circuit Judges.
       PER CURIAM. Pursuant to Federal Rule of Civil Procedure 54, the district court awarded

$19,516.38 to defendant McMahan and $87,305.57 to defendants HomeServices of America, Inc.,

and HomeServices of Kentucky, Inc. Memorandum Opinion and Order, filed May 7, 2013. Rule

54 provides, “Unless a federal statute, these rules, or a court order provides otherwise, costs other

than attorney’s fees should be allowed to the prevailing party.” Fed. R. Civ. P. 54(d)(1). There is

a presumption in favor of awarding costs. White & White, Inc. v. Am. Hosp. Supply Corp., 786 F.2d
728, 729 (6th Cir. 1986). We give deferential review to the decision of the district court to award

costs and to their amount. In 0re Cardizem CD Antitrust Litig., 481 F.3d 355, 358 (6th Cir. 2007).

Among others things, federal law provides that costs may be taxed for fees for printed or

electronically recorded transcripts, fees for printing and witnesses, and fees for making copies of any

materials where the copies are necessarily obtained for use in the case. 28 U.S.C. § 1920.

       Plaintiffs asked that the district court defer awarding costs until the merits appeal, case

number 12-5947, was resolved or, in the alternative, to refuse to award McMahan $1,293.60 in

copying costs and to refuse HSA’s request for $16,579.60 in videotaping costs. The district court

found that McMahan’s copying costs of 15 cents per page were reasonable. Mem. Op. at 4. As for

the videotaping, the court looked to 28 U.S.C. § 1920 and found that “video deposition costs are

taxable.” Mem. Op. at 6.

       In a separate opinion, we have affirmed judgment in favor of defendants in case number 12-

5947. Burnette v. Homeservices of Am., Inc., ___ F.3d ___ (2014). In light of our decision, we

detect no error in the decision of the district court to award costs to defendants.

       The judgment is affirmed.




                                                  2